Exhibit NEWS FOR RELEASE: May 5, 2009 Court Approves Charter Communications Disclosure Statement Company to begin solicitation of votes on its Pre-Arranged Joint Plan of Reorganization Confirmation hearing scheduled for July 20, 2009 St. Louis, MO – Charter Communications, Inc. (Pink OTC: CHTRQ) and its subsidiaries (“Charter” or the “Company”) today announced that the United States Bankruptcy Court for the Southern District of New York (the “Court”) approved the Disclosure Statement filed in connection with the Company’s proposed pre-arranged Joint Plan of Reorganization (the “Pre-Arranged Plan”) and authorized Charter to begin soliciting votes on the Pre-Arranged Plan.At Charter’s confirmation hearing, the Court will consider approval of the Pre-Arranged Plan, including the reinstatement of the debt of CCO Holdings, LLC and Charter Communications Operating, LLC, both subsidiaries of Charter. As previously announced, Charter’s Pre-Arranged Plan is supported by Paul G. Allen and his affiliates, as well as by holders of approximately 73% in principal amount of the 11.00% Senior Secured Notes due 2015 of CCH I, LLC and approximately 52% in principal amount of the 10.25% Senior Notes due 2010 and 2013 of CCH II, LLC. “We are pleased to have reached this important milestone in our financial restructuring, and now with the Court’s authorization, we can begin the solicitation of stakeholder votes on our Pre-Arranged Plan,” said Neil Smit, President and Chief Executive Officer.“Charter continues to remain focused on offering our customers the latest products and reliable services, including cable, Internet and phone service.We are moving forward on our financial restructuring as planned and expect to emerge as a stronger company.” Charter will soon begin the process of soliciting votes for the Pre-Arranged Plan from eligible stakeholders.The Court has set the voting deadline for June 15, 2009, for eligible stakeholders.
